DETAILED ACTION
Claims 1 – 19 are pending in the present application. Claim 20 has been canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restrictions
The Office thanks Applicant for the election without traverse of group I in the reply filed on June 7th, 2021, which is hereby acknowledged. Non-elected claim 20 has been canceled.. 
		
Claim Interpretation
Claim 4 applies the term “telescopingly received” in “the mount being telescopingly received in the receptacle”. The term “telescopingly” will be interpreted following the indication in para. 46 that mount 78 is inserted into a receptacle 86 shown in Fig. 5, therefore it is understood as “being inserted within or through a dedicated receptacle”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.. 
Claim 11 recites the limitation “determining that the signal from the another detection apparatus is unvarying; and concluding, based at least in part upon the determining, that the fluid has a temperature that is unvarying”, is a function unrelated to the instructions that a standard storage of a processor would be expected to have. See MPEP 2173.05(p) II. According to the case decision in Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017), a generic reporting module would be expected to do the generic functions of a reporting module, however, the function of determining a signal from another detection apparatus, and one of the four eligible categories of invention (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter”), and therefore may not comprise simultaneously two statutory categories. If protection is being sought for the claimed function, is suggested to rewrite the claim as a method claim that requires the stated structure described in claim 9. 
Claims 12–16 are rejected for the same reasons as claim 11 because they recite non-standard functions that the claimed processor storage might be expected to have for the given product. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4 and 6–7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peter Toma, US 20190212178 A1 (hereinafter “Toma”).
Regarding claim 1, Toma discloses a detection apparatus structured to be situated within a flow of a fluid in a nuclear containment, the detection apparatus comprising: 
 (Fig. 3 para. 53: housing 32), the body having a channel formed therein (channel entrance 22 shows the direction of flow, 24 is the exit); a drogue situated on the support and being disposed within the channel 48;
a measurement apparatus comprising a load detection apparatus that is situated between the drogue and the support and that is structured to output a signal that is responsive to a load on the drogue due to the fluid within the channel (para. 67-69: ports 62a-e coupled to monitoring devices 64,66,68,72: the monitoring devices may be positioned at or near the tip of the drogue between the drogue and the support 32).

    PNG
    media_image1.png
    485
    479
    media_image1.png
    Greyscale


Regarding claim 2, Toma discloses the detection apparatus of Claim 1 wherein the support comprises a base that is situated on the body (Fig. 3 para. 49: flange 26) is situated on body 32, the support further comprising a mount that is situated on the base and disposed within the channel rod 50, the drogue being situated on the mount (drogue 48 is situated at the tip of the mount 50), the mount being rigid and supporting the drogue within the channel (para. 62: the mount is rigid as shown).

Regarding claim 3, Toma discloses the detection apparatus of Claim 2 wherein the base has a first portion situated on the body (Fig. 3: rim of flange 26 is situated on body 32, the first portion corresponds to the outer periphery of 26) and a second portion situated on the body (the second portion corresponds to the inner central part of flange 26), the mount having a fixed connection with the first portion (the flange is fixed with respect to the body 32), the mount having a movable connection with the second portion (para. 65-66: the drogue 48 is movable and therefore the rod 50 has a movable connection with the second inner portion).

Regarding claim 4, Toma discloses the detection apparatus of Claim 3 wherein the second portion has a receptacle formed therein, the mount being telescopingly received in the receptacle (Fig. 3: the mount 50 is inserted into a dedicated receptacle in the flange 26 as shown).

Regarding claim 6, Toma discloses the detection apparatus of Claim 2 wherein the drogue disposed within the channel is spaced from the body (Fig. 3: drogue 48 is spaced from the housing body 32 as shown).

Regarding claim 7, Toma discloses the detection apparatus of Claim 6 wherein the support 32 has a number of openings 22/24 formed therein that are in flow communication with the channel (para. 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–2 and 6–8 are rejected under 35 U.S.C. 103 as being unpatentable over Donald Frick, US 20040226387 A1 (hereinafter “Frick”) in view of Ebbe Nyfors et al, US 20090000393 A1 (hereinafter “Nyfors”).		
Regarding claim 1, Frick discloses a detection apparatus structured to be situated within a flow of a fluid in a nuclear containment, the detection apparatus comprising: 
a support comprising a body Fig. 4 flow meter body 11, the body having a channel formed therein (fluid flows a hollow channel in the direction of the arrows F2); a drogue situated on the support and being disposed within the channel 13.

    PNG
    media_image2.png
    558
    550
    media_image2.png
    Greyscale

However Frick fails to disclose a measurement apparatus that outputs a signal.
Nyfors in Fig. 1 teaches a measurement apparatus for a drogue placed in a channel, in particular Nyfors teaches
a measurement apparatus 40 comprising a load detection apparatus that is situated between the drogue and the support and that is structured to output a signal that is responsive to a load on the drogue due to the fluid within the channel (Nyfors Fig. 1 para. 50: microwave probe 40 may be connected to a measurement device that is responsive to a pressure load).
It would have been obvious to one of ordinary skill to apply the known technique of a microwave probe taught by Nyfor to the drogue of Frick. This would have enabled a signal to be communicated without visual indication for automatic signal transmission.

Regarding claim 2, Frick modified by Nyfors discloses the detection apparatus of Claim 1 wherein the support comprises a base that is situated on the body (Frick Fig. 4 para. 18: lower end of flow meter body 11 and upper end base closure cap 15), the support further comprising a mount that is situated on the base and disposed within the channel (Frick Figs. 1-3 para. 17-18: float rod 12), the drogue being situated on the mount (drogue 13 is situated on the mount 12 as shown), the mount being rigid and supporting the drogue within the channel (the mount is rigid as shown).
Regarding claim 6, Frick modified by Nyfors discloses the detection apparatus of Claim 2 wherein the drogue disposed within the channel is spaced from the body (Frick Fig. 4: drogue 13 is spaced from the body 11 as shown).

Regarding claim 7, Frick modified by Nyfors discloses the detection apparatus of Claim 6 wherein the support has a number of openings formed therein that are in flow communication with the channel and that are structured to permit the fluid to flow through the channel and past the drogue (Frick Figs. 2-3 para. 14: Figs. 2-3 show an enlarged view of Figs. 1 and 4. Openings G may be formed by different rod shapes 12’ and 12” of rod 12 for fluid to flow past).

Regarding claim 8, Frick modified by Nyfors discloses the detection apparatus of Claim 6 wherein the support has a number of openings formed therein that are in flow communication with the channel (Frick Figs. 1-4: gap G forms openings around mount 12) and that are structured to permit the fluid to be stagnant in the channel while resisting the fluid from flowing through the channel and past the drogue (Frick Fig. 4 para. 22-23: The fluid flowing through the main passage 16b must reverse direction through flow meter body 11. The direction reversal and any features of the drogue 13 that displace flow as shown in cross-section in Figs. 2-3 will resist fluid from flowing through the channel and past the drogue. The fluid is also permitted to be stagnant in such a channel).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toma.
Regarding claim 5, Toma discloses the detection apparatus of Claim 4 wherein a part of the mount extends between the first portion and the drogue (Fig. 3: mount 50 extends between the first portion of 26 and the drogue 48 as shown),. However Toma fails to disclose the load detection apparatus being situated on the part of the mount, because it is situated on the opposite side of the mount.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to add an additional sensor of the load detection apparatus to the part of the mount that extends between the first portion and the drogue. Already there are load detection apparatus has four sensors 62a-d positioned at various points around the drogue, with sensor 62c spaced a distance away. An additional sensor placed above would have provided additional relevant information in determining flow velocity. 

Claims 9 and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Leowen et al, US 20170358374 A1 (hereinafter “Leowen”) in view of Toma.
Regarding claim 9, Loewen discloses a system comprising: a nuclear reactor comprising a containment (Leowen Fig. 1 para. 58: wall 106), a core situated within the containment (core 104), and a fluid situated within the containment and in communication with the core (para. 60: coolant fluid 122); a plurality of detection apparatuses situated within the containment and disposed in the fluid (para. 66: flowmeters 132-1..132-N).
However Loewen fails to disclose the internal configuration of the detection apparatus..
Toma in Fig. 4 teaches a detection apparatus comprising a support 32, a drogue 48, and a measurement apparatus 52/62 (please refer to the discussion of claim 1); the support comprising a body outer tube of 32, the body having a channel formed therein (see flow direction arrows at entry/exit 22/24); the drogue situated on the support and being disposed within the channel rod 50; the measurement apparatus comprising a load detection apparatus that is situated between the drogue and the support 62a-62e,64,66,68,72 and that is structured to output a signal that is responsive to a load on the drogue due to the fluid within the channel para. 67-69; 
Toma also teaches a processor apparatus comprising a processor 12 and a storage (para. 78: memory storage), the load detection apparatus being in communication with the processor (para. 64: through lines 56); the storage having stored therein a number of instructions (para. 78: “computer-executable instructions”) which, when executed on the processor, cause the detector apparatus to perform operations comprising 
(Note Loewen also teaches a processor at para. 42-49, part of control system 140 shown in Fig. 1, and memory for storing instructions, therefore it would have been obvious that the functions of the processor of Toma were integrated in that of Loewen if the detector apparatus of Toma had been substituted for that of Loewen): 
Loewen then teaches receiving the signal from each of at least some of the plurality of detection apparatuses as a number of inputs to the processor (para. 67-69 the flowmeter assemblies are coupled to the control system 140); determining at least one of a temperature of the fluid and a flow rate of the fluid based at least in part upon the number of inputs (Loewen para. 66: “each of the flowmeter assemblies 132-1 to 132-N is configured to generate temperature data associated with a separate portion of the downcomer flow channel 112”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the functionality of the detector apparatuses 10 of Toma with the temperature sensing capabilities of those of Loewen 132. This would have enabled both flow velocity measurement as well as temperature measurement, increasing knowledge of flow conditions for a reactor operator.

Regarding claim 17, Loewen modified by Toma discloses the system of Claim 9 wherein at least a subset of the plurality of detection apparatuses are oriented within the containment such that the channel is parallel with a flow direction of the fluid (Loewen Fig. 1-4; Toma Fig. 3).

Regarding claim 18, Loewen modified by Toma discloses the system of Claim 9 wherein: a first subset of the plurality of detection apparatuses are positioned within the fluid upstream of the core; and a second subset of the plurality of detection apparatuses are positioned within the fluid downstream of the core (Loewen Figs. 1-3,5; para. 98,123 (Loewen Figs. 2, 6): the plurality of detection apparatuses 132 consist of units placed upstream and downstream of one another with respect to the core. Note Figs. 1-3 and 5 comprise compatible representations of detector placements according to para. 118).
However, although the detection apparatuses are upstream and downstream of one another around the core, they are not upstream and downstream of the core itself.
It would have been obvious to one of ordinary skill in the art to have placed the sensors above and below the core rather than above and below each other adjacent to the core. This is just 
Regarding claim 19, Loewen modified by Toma discloses the system of Claim 18 wherein: the nuclear reactor further comprises an outlet through which the fluid flows (Loewen para. 62: “The hot coolant fluid 124 may exit the nuclear reactor 102 from an upper portion of the core flow channel 114”); and a third subset of the plurality of detection apparatuses are positioned within the fluid between the outlet and the first subset (Loewen Figs. 2, 6 para. 129: a third axial position of detection apparatuses is shown).
 
Allowable Subject Matter
Claims 10–16 would be objected to as being dependent upon a rejected base claim if the 35 U.S.C. 112(b) issues were resolved and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, suggests that one detection apparatus permits fluid to flow while another permits fluid to be stagnant, in combination with all other limitations. 
Toma and Frick teach detection apparatuses that comprise openings and a drogue, but their signals are not compared to other detection apparatuses. Loewen although comparing detection apparatuses with each other, does not teach a detection apparatus having openings and a drogue and it is not taught or suggested in the prior art to combine the functions of the drogue structure with the multiple detection comparisons of Loewen while having one apparatus that permits fluid to flow and another that permits fluid to be stagnant. 

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Muller also teaches a drogue-type structure.

Conclusion
It is suggested to more precisely define the locations of the outer and inner portions of the base with respect to the drogue in order to distinguish over the prior art of record for the apparatus claims 1-8, and to redefine claims 9-17 as method claims while combining the limitations of claim 10 into claim 9.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646